—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mason, J.), rendered April 30, 1998, convicting him of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in the fifth degree, crim*591inal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.